Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00122-CV

                  In the ESTATE OF Ava Lorene MAHAFFEY, Deceased

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CCL16-16
                          Honorable Susan Harris, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings consistent with this opinion.
Costs of the appeal are taxed against Appellee Michele DeBellis.

       SIGNED December 27, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice